           Case 1:15-cr-00319-LJO-SKO Document 203 Filed 07/16/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         No. 1:15-CR-00319 NONE
11
                                  Plaintiff,           STIPULATION FOR GOVERNMENT’S
12                                                     RESPONSE TO DEFENDANT’S MOTION FOR
                             v.                        COMPASSIONATE RELEASE
13
     AMADOR FAALAGA,
14
                                  Defendant.
15

16

17          The United States of America, by and through McGREGOR W. SCOTT, United States Attorney,

18 and KATHLEEN A. SERVATIUS, Assistant United States Attorney, and the defendant Amador

19 Faalaga, by and through his attorney, Jaya Gupta, hereby stipulate that the government’s response to the

20 defendant’s motion for compassionate release shall be filed on or before July 22, 2020. The defendant’s

21 reply shall be due on or before July 29, 2020.

22    Dated: July 15, 2020                              Respectfully,
23                                                      McGREGOR W. SCOTT
                                                        United States Attorney
24

25                                                      /s/
                                                        KATHLEEN A. SERVATIUS
26                                                      Assistant United States Attorney
27
     Dated: July 15, 2020                               /s/ Jaya Gupta
28                                                      Jaya Gupta, Attorney for Amador Faalaga

      STIPULATION FOR EXTENSION OF TIME AND ORDER
      THEREON
30
           Case 1:15-cr-00319-LJO-SKO Document 203 Filed 07/16/20 Page 2 of 2

 1

 2                                                   ORDER

 3          As stipulated by the parties, government’s response to the defendant’s motion for compassionate

 4 release shall be filed on or before July 22, 2020, and the defendant’s reply shall be due on or before July

 5 29, 2020.

 6 IT IS SO ORDERED.

 7
        Dated:    July 15, 2020
 8                                                    UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      STIPULATION FOR EXTENSION OF TIME AND ORDER
      THEREON
30
